                                                                                             UNITED STATES BANKRUPTCY COURT
                                                                                               EASTERN DISTRICT OF VIRGINIA
                                                                                                      Alexandria Division

                                                                  JANE DOE AND
                                                                  A.A.,

                                                                                                Plaintiffs
                                                                  v.

                                                                   BRIDGETT BEICHLER, FELIX
                                                                                                                             Case No. ________________
                                                                   COLACIELLO, PATRICIA
                                                                   O’CONNELL, AND VIRGINIA
297 Herndon Parkway, Suite 203 | Herndon, Virginia 20170 - 4469




                                                                   PATTERSON IN THEIR INDIVIDUAL
                                                                   CAPACITIES
     Telephone: (703) 437-7305 | Facsimile: (703) 592-6316




                                                                   AND

                                                                   LOUDOUN COUNTY SCHOOL BOARD
                 Moreton & Edrington, P.L.C.




                                                                   AND LINDA BELL IN AN OFFICIAL
                                                                   CAPACITY

                                                                                                Defendants.


                                                                                  COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF

                                                                         COMES NOW A.A. and Jane Doe, by and through her next of friend, A.A., and files their

                                                                  Complaint pursuant to U.S. Const. amend. I and XIV; 20 U.S.C. §1681, 42 U.S.C. § 1983, 28 U.S.C.

                                                                  § 1367 and Virginia statutes § 2.2-3713 and § 2.2-3809. In support thereof, the Plaintiffs state as

                                                                  follows:

                                                                                                             INTRODUCTION

                                                                         During the 2017-2018 school year, Felix Colaciello (“Colaciello”) used his position as a math

                                                                  teacher at Trailside Middle School (“Trailside”) to get close to Jane Doe (“Doe”), a thirteen-year-old

                                                                  enrolled in Colaciello’s class. Colaciello gave Doe gifts, gave her an A on a quiz she didn’t take,

                                                                  nominated her for an award, and told her personal stories about himself to gain her trust and manipulate



                                                                                                                     1
                                                                  her sympathies. His actions escalated to include sexual contact and culminated in forcible rape in the

                                                                  spring of 2018 within a locked Loudoun County classroom.

                                                                             Doe’s mother, A.A., informed Principal Beichler and other school officials of her concerns

                                                                  about Colaciello’s inappropriate interactions with Doe prior to the rape, but the LCPS officials failed

                                                                  to take appropriate actions to protect Doe from further harm. After the rape, the investigating officials

                                                                  failed to bring in an expert on sexual assault procedures which resulted in two ineffective interviews

                                                                  with a raped thirteen-year-old. At a third interview, Jane Doe was finally able to draw a picture of the
297 Herndon Parkway, Suite 203 | Herndon, Virginia 20170 - 4469




                                                                  sexual assault for the Child Protective Services (“CPS”) caseworker; however, the investigation was
     Telephone: (703) 437-7305 | Facsimile: (703) 592-6316




                                                                  prematurely concluded.

                                                                             A.A. was horrified to learn that the school not only reinstated Colaciello but also allowed him
                 Moreton & Edrington, P.L.C.




                                                                  to chaperon students in Europe on a trip that had been advertised to Trailside students on official LCPS

                                                                  channels. She informed the school that she would attend school on the first day of the 2018-2019 school

                                                                  year to ensure her daughter’s safety and would take every legal means available to bring Colaciello to

                                                                  justice.

                                                                             School personnel collaborated with Colaciello to petition for a protective order against A.A.

                                                                  Ultimately, the state court denied Colaciello’s request for a protective order and dismissed his petition

                                                                  as frivolous.

                                                                             After the state court dismissed Colaciello’s petition for a protective order against A.A.,

                                                                  Trailside Middle School sentenced Jane Doe to an in-school-restriction (“ISR”) for allegedly missing

                                                                  school in December of 2018. This sentence was only reversed after Jane Doe proved that she did not

                                                                  have any unexcused absences from class during the times she was accused of missing.

                                                                             In the fall of 2018, Jane doe disclosed identifying marks in Colaciello’s genitalia region to her

                                                                  mother and counselor, both of whom immediately related the information to CPS. The CPS caseworker




                                                                                                                         2
                                                                  conducted a forensic interview with Doe and sent a DVD of this interview to the Loudoun Sheriff’s

                                                                  Department, but the department refused to conduct further investigation because they had already

                                                                  closed the case.

                                                                         From the fall of 2018 through the winter of 2019, Doe’s mother informed CPS, law

                                                                  enforcement, and a state delegate about identifying marks on Colaciello’s genitalia region, but

                                                                  Loudoun County Public Schools had previously reinstated Colaciello and law enforcement refused to

                                                                  re-open the investigation.
297 Herndon Parkway, Suite 203 | Herndon, Virginia 20170 - 4469




                                                                         In March of 2019, the Principal Beichler suspended Jane Doe for ten days after Doe sent an
     Telephone: (703) 437-7305 | Facsimile: (703) 592-6316




                                                                  email to Trailside Staff asking them to be vigilant of Colaciello as he is a sexual predator. Doe sent this

                                                                  email after school hours, off-school grounds, and with her own personal device, but Principal Beichler
                 Moreton & Edrington, P.L.C.




                                                                  accused Doe of harassing Colaciello, threatening Colaciello, and violating LCPS’s acceptable use

                                                                  policy. The suspension barred Doe from setting foot on Loudoun County School property at all times,

                                                                  including: (1) when the public is generally allowed to attend events during school hours, (2) when the

                                                                  public is generally allowed to use outdoor school facilities after school hours, and (3) to attend district

                                                                  meetings such as school board meetings.

                                                                         Doe appealed the suspension and LCPS reduced the suspension to three (3) days but refused to

                                                                  expunge the suspension from Doe’s academic record. Additionally, LCPS officials informed Doe that

                                                                  she would be suspended again if she continued to speak out about such issues. Doe’s mother requested

                                                                  copies of Doe’s educational records going back to May 2018 but has only been provide 41 pages of

                                                                  records from February and March of 2019.

                                                                         The Plaintiffs seek equitable relief in the form of (i) an order to expunge the suspension from

                                                                  Jane Doe’s educational record, (ii) an order of this court for declaratory and injunctive relief to enjoin

                                                                  the Defendants from suspending Doe for exercising her speech rights including speaking out on matters




                                                                                                                      3
                                                                  of safety or public concern and to enjoin the Defendants from barring Doe from public school grounds

                                                                  when it constitutes a limited or designated public forum, and (iii) a writ of mandamus directing

                                                                  Defendants to provide the requested educational records. Additionally, Plaintiffs seek (iv) an award of

                                                                  compensatory and punitive damages and a reimbursement of attorney fees and costs.

                                                                                                     JURISDICTION AND VENUE

                                                                         1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331 as it is a civil

                                                                  matter arising under U.S. Const. amend. I and XIV; 20 U.S.C. §1681, 42 U.S.C. § 1983 and by
297 Herndon Parkway, Suite 203 | Herndon, Virginia 20170 - 4469




                                                                  pendent jurisdiction as to the state law claims made herein pursuant to 28 U.S.C. § 1367. Virginia
     Telephone: (703) 437-7305 | Facsimile: (703) 592-6316




                                                                  statutes § 2.2-3713 and 2.2-3809 provide jurisdiction to hear the records request claims.

                                                                         2.      Venue is proper in this Court under 28 U.S.C. § 1391(b)(1) and (b)(2). All the events
                 Moreton & Edrington, P.L.C.




                                                                  giving rise to this claim occurred within the Eastern District of Virginia. Defendant Loudoun County

                                                                  School Board (“LCSB”) is located in this District and all other Defendants are members of the school

                                                                  board or serve as its employees.

                                                                                                                PARTIES

                                                                         3.      Plaintiff Jane Doe is a resident and citizen of Loudoun County, Virginia. She is

                                                                  currently fourteen years old, an 8th grader at Trailside Middle School, and has attended Loudoun

                                                                  public schools since she was nine (9) years old.

                                                                         4.      Plaintiff A.A., Doe’s mother, is a resident and citizen of Loudoun County, Virginia.

                                                                  She works as a substitute school teacher in Loudoun County Public Schools.

                                                                         5.      Defendant Loudoun County School Board (“LCSB”) is the governing body

                                                                  responsible for overseeing the public schools within the political subdivision of Loudoun County,

                                                                  Virginia. Virginia law, statute § 22.1-71, establishes each school board as a body corporate which

                                                                  may sue or be sued. The Loudoun County Public Schools (“LCPS”) is the public school district for



                                                                                                                      4
                                                                  the political subdivision of Loudoun County.

                                                                         6.      Defendant Felix Colaciello (“Colaciello”) is an LCPS employee who has taught math

                                                                  in Trailside Middle School for the last five (5) years.

                                                                         7.      Defendant Bridgett Beichler (“Beichler”) is an LCPS employee who has served as the

                                                                  principal for Trailside Middle School for the last five (5) years.

                                                                         8.      Defendant Patricia O’Connell (“O’Connell”) is an LCPS employee who has served as

                                                                  the assistant principal for Trailside Middle School for the last five (5) years.
297 Herndon Parkway, Suite 203 | Herndon, Virginia 20170 - 4469




                                                                         9.      Defendant Virginia Patterson (“Patterson”) is an LCPS employee who serves as the
     Telephone: (703) 437-7305 | Facsimile: (703) 592-6316




                                                                  director of school administration and is the designee of Superintendent Eric Williams for hearing

                                                                  student disciplinary appeals.
                 Moreton & Edrington, P.L.C.




                                                                         10.     Defendant Linda Bell (“Bell”) is a Loudoun County Child Protective Services

                                                                  (“CPS”) employee who led the latest investigation into the assault by Colaciello against Jane Doe.

                                                                  The Loudoun CPS is a department of the political subdivision of Loudoun County, Virginia.

                                                                                                    OTHER RELEVANT FIGURES

                                                                         11.     Eric Williams (“Williams”) is an LCPS employee who serves as the superintendent of

                                                                  the 80,000+ student school district. Williams has served in that role since 2014.

                                                                         12.     Jeffrey Morse is the LCSB chairman. He has served on the school board since 2012

                                                                  and served as the chairman since 2016.

                                                                         13.     Eric Hornberger is the Ashburn district representative for the LCSB, the home district

                                                                  of Jane Doe. He has served on the school board since 2012.

                                                                         14.     Detective David Orr is the Loudoun County Sheriff’s Office (“LCSO”) assigned to

                                                                  investigate the assaults against Jane Doe.

                                                                         15.     Kristi Hurd (“Hurd”) is an LCPS employee who serves as the director of the Human



                                                                                                                       5
                                                                  Resources.

                                                                                                       SUMMARY OF ASSAULT

                                                                         16.     Jane Doe (“Doe”) was a thirteen-year-old student enrolled at Trailside Middle School

                                                                  (“Trailside”) during the 2017-2018 school year. She had attended public school in Loudoun County

                                                                  since she was nine (9) years of age and prior to the events described herein, she was a straight A student

                                                                  who rarely missed school and had never been in trouble at school.

                                                                         17.     Felix Colaciello (“Colaciello”) was Doe’s seventh grade math teacher. During the
297 Herndon Parkway, Suite 203 | Herndon, Virginia 20170 - 4469




                                                                  school year, he began touching Doe’s hair, putting his hand on her shoulders, holding her hand when
     Telephone: (703) 437-7305 | Facsimile: (703) 592-6316




                                                                  showing her how to use the school’s iPad application. In one instance, he put his finger directly on her

                                                                  chest while telling Doe “you are too quiet.”
                 Moreton & Edrington, P.L.C.




                                                                         18.     Doe became uncomfortable with Colaciello’s touching and confided in her mother.

                                                                  A.A. reported the touching to Principal Beichler and Assistant Principal O’Connell.

                                                                         19.     A.A. also consulted a friend about Doe’s discomfort and her friend’s husband had an

                                                                  in-person meeting at Trailside on March 12, 2018 to discuss Colaciello’s inappropriate touching.

                                                                         20.     Beichler told A.A. that, per policy, the matter was reported to Loudoun County’s Child

                                                                  Protective Services (“CPS”) and Loudoun County Public School Human Resources. She also assured

                                                                  A.A. that she would take care of the problem by having a stern talk with Colaciello.

                                                                         21.     Colaciello’s demeanor to Doe changed a few days after A.A. spoke with Principal

                                                                  Beichler. When Doe asked for a pencil, he threw it at her. When Doe asked for assistance on an

                                                                  assignment, Colaciello snapped “what do you want?” Colaciello also reminded Doe that he had

                                                                  nominated her for an award.

                                                                         22.     This hostile behavior persisted until A.A. received a survey from Colaciello asking if

                                                                  Jane Doe felt “emotionally safe” talking to Colaciello. A.A. responded positively because she feared




                                                                                                                      6
                                                                  further retaliation from Colaciello.

                                                                            23.   After receiving A.A.’s positive survey response, Colaciello became unusually nice to

                                                                  Doe again. He gave her Hershey kisses candy and touched her hair when she sat next to him. One day,

                                                                  a classmate called Doe a brat and ridiculed her for being too short to play basketball. Colaciello

                                                                  defended Doe and later told her not to believe that “clown” and that he loved her. Another time, Doe’s

                                                                  classmate noticed Doe received special attention and asked why Doe was the teacher’s pet.

                                                                            24.   Colaciello often invited Doe to his class during Resource (i.e. study hall) period. When
297 Herndon Parkway, Suite 203 | Herndon, Virginia 20170 - 4469




                                                                  Doe presented a pass for him to sign per school policy, however, he informed her that he’d been
     Telephone: (703) 437-7305 | Facsimile: (703) 592-6316




                                                                  working at the school for four years and it wasn’t important.

                                                                            25.   Colaciello and Doe were often alone during this time and Colaciello began sharing
                 Moreton & Edrington, P.L.C.




                                                                  personal stories with Doe. He shared that his mother had a miscarriage when he was five-years-old

                                                                  which prevented his mother from working for several months. He told her that his mother had

                                                                  succumbed to cancer and that he regretted that did not attend her funeral when she died. He told her

                                                                  his father had an affair during his mother’s battle with cancer and how that hurt her terribly. He showed

                                                                  Doe pictures of his brother’s wedding to a Scandinavian woman, his sister-in-law’s pregnancy, and of

                                                                  his sister-in-law in labor during his niece’s birth. Colaciello shared that his brother hurt him terribly

                                                                  when he said that Colaciello would never impregnate a wife because Colaciello is infertile. When Doe

                                                                  asked Colaciello what infertile meant and he responded that it meant he could not have kids and began

                                                                  to cry.

                                                                            26.   Colaciello also asked Doe personal questions such as where she lived, who she lived

                                                                  with, where her parents worked, if Doe was allowed to attend sleepovers, what restrictions Doe’s

                                                                  mother place on her, if Doe’s mother was ever late picking Doe up from school, and for Doe’s personal

                                                                  phone number. Colaciello asked about any boyfriends and if Doe had ever had sex. When Doe




                                                                                                                     7
                                                                  answered that she had never had sex, Colaciello stated that he was happy.

                                                                         27.     During one of these private Resource periods, Colaciello put his hand inside Doe’s shirt

                                                                  and massaged her back and neck for a few minutes.

                                                                         28.     One day in early May of 2018 during an “A-schedule” day, on or about May 4, 2018,

                                                                  Doe stopped by Colaciello’s class on her way to English for Resource period. Colaciello asked if Doe

                                                                  was working on a group project and Doe answered that she was working alone. Colaciello appeared in

                                                                  Doe’s English class later and asked the substitute teacher to retrieve some papers from the printer
297 Herndon Parkway, Suite 203 | Herndon, Virginia 20170 - 4469




                                                                  downstairs. Colaciello locked the door after the substitute teacher left and had to unlock it a few
     Telephone: (703) 437-7305 | Facsimile: (703) 592-6316




                                                                  minutes later when the substitute teacher knocked and asked for directions to the printers.

                                                                         29.     Colaciello locked the door again when the substitute teacher left again and pulled Doe
                 Moreton & Edrington, P.L.C.




                                                                  from her seat, held her in a headlock, and told her that he didn’t want to a hear a word. He pushed her

                                                                  onto a classroom couch, sat on top of her, kissed her, and told her he loved her.



                                                                                      He told her to be quiet and asked if she wanted to get him in trouble after everything

                                                                  he had done for her.

                                                                         30.     Colaciello then released Doe and got some hand sanitizer.



                                                                         31.     Doe heard footsteps approaching the door and Colaciello unlocked the door to let the

                                                                  substitute back inside. The substitute teacher informed Colaciello she couldn’t find the printed papers

                                                                  and he replied “I can’t talk right now.” He threw a pillow to Doe and left.

                                                                         32.     Doe covered her face with the pillow. The substitute teacher asked her if she was ok,

                                                                  but Doe only answered that she was having a “long day.”

                                                                         33.     Doe began avoiding Colaciello and asked her friends to accompany her around school.




                                                                                                                      8
                                                                  One day in mid-May 2018, however, another one of Doe’s teachers informed Doe that Doe had a math

                                                                  project due that afternoon and that Doe would need to go to Colaciello’s classroom during Resource

                                                                  period. Doe asked her friend – “Sally” - to accompany her, but Sally was unable to do so.

                                                                         34.     Doe went to Colaciello’s math classroom and a sat at a desk far away from Colaciello.

                                                                  After about ten minutes of working on her project, Doe watched Colaciello stand up, lock the door,

                                                                  and cover the door window with black laminate. He then yanked away Doe’s chair causing her to fall

                                                                  and hit her head on the hard floor. Doe began to cry but Colaciello told her not to play games and
297 Herndon Parkway, Suite 203 | Herndon, Virginia 20170 - 4469




                                                                  pinned her down.
     Telephone: (703) 437-7305 | Facsimile: (703) 592-6316




                                                                         35.     Doe cried from the pain. Colaciello informed her that she did not need to go to the nurse
                 Moreton & Edrington, P.L.C.




                                                                  and that Doe should remain smart, nice, and quiet.

                                                                         36.     Doe felt pain for the remainder of the day. When she went to math class later that

                                                                  afternoon, Colaciello pulled Doe’s arm and whispered in her ear “don’t limp” and “I love you, baby.”

                                                                  He gave Doe some coloring paper while the other students took a quiz and gave her an A+ even though

                                                                  she did not complete any portion of the quiz. In the following days, Colaciello secretly gave Doe candy

                                                                  and mini eclairs in math class.

                                                                         37.      During an “A” schedule day in the later half of May, on or about May 22, 2018,

                                                                  Colaciello asked Doe to remain after class for five minutes so he could talk to her. After class ended,

                                                                  Doe and her friend “Mary” stayed behind. Mary asked Doe if she was coming but Colaciello told Mary

                                                                  firmly that she could “go now, bye!”

                                                                         38.     After Mary left, Colaciello locked the door and covered the door’s window with black

                                                                  laminate again. He pushed Doe onto her back and sat on her.

                                                                                                              He gave her two pills and instructed her to put them in the




                                                                                                                       9
                                                                  back of her mouth until it dissolved. Doe began to feel numb after taking the pill.

                                                                         39.




                                                                         40.



                                                                         41.     Afterwards, Colaciello informed Doe that if he found out she told anyone, she’d “be
297 Herndon Parkway, Suite 203 | Herndon, Virginia 20170 - 4469




                                                                  done.” He made a slashing gesture at his throat.
     Telephone: (703) 437-7305 | Facsimile: (703) 592-6316




                                                                         42.     Doe’s mother, who had been waiting for her outside, asked why she was so late and

                                                                  about the strange scent on Doe. Doe only said that she was finishing some work. Later that afternoon,
                 Moreton & Edrington, P.L.C.




                                                                  Doe experienced a burning pain when she went to the bathroom and



                                                                         43.     That evening, Doe performed at a music recital and her mother and sister noticed Doe

                                                                  limping. They asked her about it and Doe told them that her shoes hurt her feet.

                                                                         44.     After the attack, Doe insisted on staying with a friend at all times during school. She

                                                                  frequently looked behind her to make sure she was not followed. She ignored Colaciello when he

                                                                  smiled at her and gave her large quantities of candy. She avoided him and ignored all his instructions.

                                                                  Colaciello became unpleasant again. One day in late May 2018, Colaciello kneed Doe in the buttocks

                                                                  when she bent down to pick up a pencil which left a bruise. Another time he scratched Doe’s arm with

                                                                  the spiral from a notebook.

                                                                          POST-ASSAULT INVESTIGATION AND ADMINISTRATIVE ACTIONS

                                                                         45.     Doe’s mother, A.A., became increasingly concerned at Doe’s out of character behavior.

                                                                  Doe would often cry at school and at home. She became angry quickly and easily. Each time A.A.




                                                                                                                     10
                                                                  pressed Doe for an explanation, however, Doe would state that she was just stressed with tests and

                                                                  projects.

                                                                         46.     Eventually, Doe told her mother that Colaciello had kneed her in the buttocks and

                                                                  scratched her with the spiral notebook. A.A. promptly emailed Principal Beichler about the incident

                                                                  and after following up several times, A.A. was able to get a meeting with the assistant principal, Dr.

                                                                  Tara Woolever (“Woolever”). Woolever assured A.A. that the school would have the nurse examine

                                                                  Jane Doe’s bruise and scratch and handle the matter and that a police report was unnecessary.
297 Herndon Parkway, Suite 203 | Herndon, Virginia 20170 - 4469




                                                                         47.     When the nurse did not meet with Jane Doe, A.A. became more concerned and called
     Telephone: (703) 437-7305 | Facsimile: (703) 592-6316




                                                                  CPS herself. She then learned that CPS had not accepted reports from the school officials. A.A. initiated

                                                                  her own report and requested Trailside provide her copies of the reports made to CPS. Trailside officials
                 Moreton & Edrington, P.L.C.




                                                                  refuse to provide the copies.

                                                                         48.     A.A. kept Jane Doe home from school and insisted the school remove Colaciello. The

                                                                  school pressed A.A. to allow Doe to come back to school with an escort, but finally placed Colaciello

                                                                  on administrative leave when A.A. refused.

                                                                         49.     On June 7, 2018, school officials pulled Doe out of class to meet with CPS social worker

                                                                  Sarah Gabrielson (“Gabrielson”) and Detective David Orr (“Detective Orr”). Neither Gabrielson nor

                                                                  Detective Orr identified themselves to Doe before questioning her about her behavior in school and

                                                                  whether she had any issues with the school or its staff. When Doe asked who they were, they simply

                                                                  stated they were CPS officials and Doe only told them about Colaciello kneeing her in the buttock,

                                                                  scratching her with the spiral binder and rubbing himself against her in the corner.

                                                                         50.     Doe’s mother was not informed about the interview until afterwards.

                                                                         51.     A.A. informed Detective Orr that this first interview was inadequate as Doe was clearly

                                                                  uncomfortable and would not share all relevant facts under those circumstances. Additionally, Jane




                                                                                                                     11
                                                                  Doe had continued to share additional information with her mother regarding the assaults as she

                                                                  became more confident she would be protected.

                                                                          52.    Detective Orr scheduled a second interview at the Child Advocacy Center on June 18,

                                                                  2018. Doe was taken to a room and informed that everything would be recorded and all tapes would

                                                                  be sent to the sheriff’s office and the mental health department. Doe met with just Gabrielson while

                                                                  Detective Orr watched behind a two-way mirror. Doe informed Gabrielson about the rape and

                                                                  Colaciello’s throat slashing gesture. She drew a picture of the rape because she could not describe it
297 Herndon Parkway, Suite 203 | Herndon, Virginia 20170 - 4469




                                                                  verbally.
     Telephone: (703) 437-7305 | Facsimile: (703) 592-6316




                                                                          53.    A few days later, Detective Orr agreed to have Jane Doe to submit to a medical

                                                                  examination by the Forensic Assessment and Consultation Team at Fairfax County Hospital. A.A.
                 Moreton & Edrington, P.L.C.




                                                                  attended the exam with Doe. After A.A. left the room, the nurse secretly informed Doe that



                                                                          54.    In a phone discussion on July 12, 2018, Detective Orr informed A.A. that Colaciello

                                                                  “doesn’t like girls”, thereby excluding him as a potential attacker. He also stated that he interviewed a

                                                                  substitute teacher who worked on May 3, 2018, a “B” day. A.A. asked Orr to allow Jane Doe to verify

                                                                  the substitute interviewed was the same one who witnessed events surrounding her assault. A.A. also

                                                                  explained that the attack involving the substitute occurred on an “A” day so this could not have been

                                                                  the same substitute teacher.

                                                                          55.    Detective Orr concluded no charges would be brought against Colaciello because there

                                                                  were no cameras inside the classroom or witnesses to corroborate Jane Doe’s narrative. A.A. asked for

                                                                  a copy of the report, but Detective Orr and the Loudoun County Sheriff’s Department refused to

                                                                  provide it.

                                                                          56.    During this time A.A. found a mental health professional at Loudoun Psychological




                                                                                                                     12
                                                                  Services to meet with Jane Doe and help her through the trauma. On October 3, 2018, Doe’s therapist

                                                                  independently contacted child protective services with detailed information about the sexual assaults

                                                                  including Doe’s description of Colaciello’s genitalia.

                                                                         57.        On October 12, 2018, A.A. contacted the Loudoun County Sheriff, Mike Chapman, and

                                                                  asked he reopen to investigation based on the disclosure of new incriminating information. A.A. met

                                                                  with personnel from the sheriff’s department on October 15, 2018 and learned a few weeks later that

                                                                  that the department declined to reopen.
297 Herndon Parkway, Suite 203 | Herndon, Virginia 20170 - 4469




                                                                         58.        A.A. spoke to her school board representative from Ashburn, Eric Hornberger, at length
     Telephone: (703) 437-7305 | Facsimile: (703) 592-6316




                                                                  about the incident in the summer of 2018 and how to obtain justice for her daughter. Hornberger

                                                                  informed A.A. that he was told Doe might have mistaken the teacher for someone else but took no
                 Moreton & Edrington, P.L.C.




                                                                  further action.

                                                                         59.        On November 13, 2018, A.A. emailed Hornberger. He responded by email that he

                                                                  would look into the matter but provided no further response.

                                                                         60.        A.A. again spoke to Hornberger later in December 2018 after Doe was sentenced to in-

                                                                  school restriction (ISR). Hornberger suggested the school reach out to Dr. Walker of LCPS Support

                                                                  Services to assist Doe. No such referral was ever made and Hornberger did not reply to any of multiple

                                                                  other requests from A.A..

                                                                         61.        Loudoun County Public School (“LCPS”) reinstated Colaciello in the summer of 2018

                                                                  after the sheriff’s investigation determined that there was insufficient evidence to bring a criminal case

                                                                  to Colaciello. It appeared no further action would be undertaken to determine if Colaciello acted

                                                                  appropriately.

                                                                         62.        A.A. reached out to LCPS officials, elected state government officials, and the Loudoun

                                                                  County School Board. Specifically, she emailed Superintendent Williams several times to inform him




                                                                                                                      13
                                                                  about Colaciello and that Colaciello was set to chaperon a youth trip to Europe. Superintendent

                                                                  Williams’ only response was to thank her for the notice and informed her that he referred the matter to

                                                                  LCPS administrators.

                                                                         63.     Jane Doe slowly began sharing more with her mother and eventually told her mother

                                                                  about the marks on Colaciello’s body.

                                                                         64.     On December 3, 2018, A.A. met with the Loudoun County Department of Family

                                                                  Services to speak with the CPS supervisor and the assistant director, Susan MacPherson. She expressed
297 Herndon Parkway, Suite 203 | Herndon, Virginia 20170 - 4469




                                                                  frustration with how the investigation had been conducted and relayed the information
     Telephone: (703) 437-7305 | Facsimile: (703) 592-6316




                                                                                                                CPS decided to assign a new case officer, Linda Bell, and

                                                                  re-opened the investigation.
                 Moreton & Edrington, P.L.C.




                                                                         65.     On information and belief, Linda Bell contacted the sheriff’s department and asked a

                                                                  deputy to attend the forensic interview of Doe scheduled on December 10, 2018 but the sheriff’s

                                                                  department refused the request. After the forensic interview was completed, Bell sent a DVD to

                                                                  Sergeant Promisel of the forensic interview of Jane Doe and her description of Colaciello’s genitals.

                                                                  Notwithstanding the CPS caseworker’s assurances that Doe had provided specific, verifiable

                                                                  information that should be acted upon swiftly, the sheriff’s department refused to reopen the case or to

                                                                  request a warrant to conduct a medical examination of Colaciello.

                                                                         66.     Without assistance from the sheriff’s department, CPS is unable to obtain additional

                                                                  evidence or proceed with the investigation.

                                                                                                  RETALIATION AGAINST A.A.

                                                                         67.     When it appeared the school would not terminate or transfer Colaciello, A.A. contacted

                                                                  the human resources office at the Loudoun County Public Schools on August 6, 2018 and spoke with

                                                                  Kristi Hurd (“Hurd”). Hurd indicated that the investigation was still open but confirmed no action was




                                                                                                                    14
                                                                  currently being taken against Colaciello.

                                                                            68.   A.A. expressed concern about Jane Doe attending classes at Trailside while Colaciello

                                                                  remained a teacher at the school and stated that she would be there on the first day of school to ensure

                                                                  her daughter’s safety. A.A. was also concerned about the broader matter of public concern, namely

                                                                  that other students would be in danger if Colaciello still had access to students alone in his classroom.

                                                                  On August 8, 2018, Hurd asked how A.A. would react if she found Colaciello at Trailside and A.A.

                                                                  responded that she would use every legal means available to bring Colaciello to justice.
297 Herndon Parkway, Suite 203 | Herndon, Virginia 20170 - 4469




                                                                            69.   On August 14, 2018, Sergeant José Giron and Deputy Joseph Hacay of the Loudoun
     Telephone: (703) 437-7305 | Facsimile: (703) 592-6316




                                                                  County Sheriff Department went to A.A.’s house. When she was not present, they spoke with A.A.’s

                                                                  brother and inquired whether A.A. was an American citizen. Giron later called A.A.’s ex-husband to
                 Moreton & Edrington, P.L.C.




                                                                  inquire whether A.A. had any weapons in her home.

                                                                            70.   Despite assurance that A.A. was not violent and did not have weapons, Trailside Middle

                                                                  School’s resource officer served A.A. with a petition for a protective order on September 5, 2018,

                                                                  approximately two weeks into the school year. The petition was filed by Colaciello and sought to bar

                                                                  A.A. from coming within a certain distance of Colaciello, effectively barring her from Jane Doe’s

                                                                  school.

                                                                            71.   A Loudoun County court heard Colaciello’s petition for a protective order on September

                                                                  18, 2018. Principal Beichler, the eight-grade dean Denise Soukup, four Trailside teachers, Kriti Hurd,

                                                                  and Detective Orr testified on Colaciello’s behalf. Only Beichler and one teacher had received a

                                                                  summons. The other witnesses, including the other teachers and Detective Orr, voluntarily testified

                                                                  against A.A. It is not standard policy for LCPS or LCSO officials to testify about their official capacity

                                                                  interactions with a litigant during a a legal hearing absent a summons. After hearing from all the

                                                                  witnesses, the court denied the request for a protective order as frivolous and dismissed the case with



                                                                                                                     15
                                                                  prejudice.

                                                                         72.     On December 8, 2018, Principal Beichler held a conference with of all of Jane Doe’s

                                                                  teachers and all of the teachers of Jane Doe’s sister. Principal Beichler informed the teachers that

                                                                  Beichler was investigating A.A..

                                                                         73.     Beichler also informed the teachers she had banned A.A. from working as a substitute

                                                                  at Trailside in the future. At the time of her pronouncement, A.A. had communicated with numerous

                                                                  officials in Loudoun County about the danger posed by Colaciello and Beichler’s refusal to remove his
297 Herndon Parkway, Suite 203 | Herndon, Virginia 20170 - 4469




                                                                  access to students.
     Telephone: (703) 437-7305 | Facsimile: (703) 592-6316




                                                                         74.     At her request, State Delegate John Bell sent a letter to Virginia Secretary of Education

                                                                  in Richmond on A.A.’s behalf and copied Superintendent Williams and the Loudoun County School
                 Moreton & Edrington, P.L.C.




                                                                  Board. To date, no officials have responded to A.A. and Colaciello continues teaching with no

                                                                  disciplinary or precautionary actions taken.

                                                                                            TRAILSIDE VIOLATES THE
                                                                                FEDERAL EDUCATIONAL RIGHTS & PRIVACY ACT (FERPA)
                                                                         75.     On January 11, 2019, Jane Doe was very upset on returning home from school. A

                                                                  classmate informed Doe that Colaciello had called the classmate’s mother complaining that students

                                                                  were calling Colaciello a pedophile. Colaciello had asked the classmate’s mother about her opinion of

                                                                  him. Jane Doe complained to the school counselor, Mrs. Foster, who informed Doe she would relay

                                                                  this information to the administration.

                                                                         76.     Providing personal information about a student to a party not authorized to receive that

                                                                  information, especially when it involves allegations of sexual assault, is a violation of the Federal

                                                                  Educational Rights and Privacy Act (FERPA).

                                                                                              RETALIATION AGAINST JANE DOE

                                                                         77.     At the beginning of the 2018-2019 school year, Jane Doe shared details about the sexual


                                                                                                                    16
                                                                  assault with two trusted teachers. The teachers appeared supportive to Jane Doe. A.A. would later

                                                                  learn that the teachers had passed on Doe’s allegations of assault to the Trailside administration.

                                                                         78.     On September 24, 2018, Assistant Principal Patricia O’Connell and Dean Denise

                                                                  Soukup pulled Jane Doe from class and emphatically informed her that she was forbidden to discuss

                                                                  Colaciello’s assault with any teachers as it made the teachers uncomfortable. Assistant Principal

                                                                  O’Connell also called Doe’s mother and informed her that Doe was not to speak to any of the teachers

                                                                  regarding the assault.
297 Herndon Parkway, Suite 203 | Herndon, Virginia 20170 - 4469




                                                                         79.     The events of September 24 unsettled Doe to the extent that she refused to attend school
     Telephone: (703) 437-7305 | Facsimile: (703) 592-6316




                                                                  on September 25, 2018.

                                                                         80.      On November 20, 2018, Doe emailed Colaciello from her school Chromebook. LCPS
                 Moreton & Edrington, P.L.C.




                                                                  administrators intercepted the email and forwarded it to the Trailside counsellor. The counselor

                                                                  informed A.A. of the intercepted email.

                                                                         81.     On or about December 4, 2018, Doe returned home from school crying because the

                                                                  school accused her of skipping school twice that day and had been given an in-school restriction

                                                                  (“ISR”). A.A. called the school but Dean Soukup hung up on A.A. after A.A. stated that she would

                                                                  hold LCPS responsible for the emotional trauma to Doe caused by the ISR.

                                                                         82.     A.A. protested the ISR to the school administration and provided evidence that Doe had

                                                                  not missed class without teacher permission. Principle Beichler met with A.A. on December 6,

                                                                  rescinded the ISR, and promised it would not be in Doe’s student record.

                                                                         83.     On January 25, 2019, Jane Doe spoke to the school resource officer, Robert Thomasson,

                                                                  about the sexual assaults in the spring of 2018. Doe was concerned that other kids might be in danger

                                                                  and asked the officer to be especially vigilant in the Colaciello’s hallway and after school to protect

                                                                  other girls around Colaciello.




                                                                                                                     17
                                                                         84.     On February 8, 2019 Jane Doe sent an email to Colaciello challenging him to confront

                                                                  her before the school resource officer, counselors, and administrators. [Exhibit 1]

                                                                         85.     On February 23, 2019, Doe texted Colaciello in an attempt to induce a confession.

                                                                  Colaciello did not respond.

                                                                         86.     On March 12, 2019, Doe sent an email to Colaciello and copied the entire staff of

                                                                  Trailside Middle School wherein she discussed Colaciello’s assault and concluded “for the sake of the

                                                                  students so no more girls become [your] victims.” Doe sent this email after school hours, off-school
297 Herndon Parkway, Suite 203 | Herndon, Virginia 20170 - 4469




                                                                  grounds, and from her personal device. [Exhibit 2]
     Telephone: (703) 437-7305 | Facsimile: (703) 592-6316




                                                                         87.     Around 5 pm on the evening of March 12, the school resource officer and another

                                                                  Loudoun County deputy stopped by Doe’s house to investigate Doe’s earlier email. Neither officer had
                 Moreton & Edrington, P.L.C.




                                                                  a warrant, but they asked to speak with Doe and to inspect her phone.

                                                                         88.     The morning of March 13, 2019, Doe submitted a poster in civics class on the justice

                                                                  system. Her poster depicted a fictious trial of Colaciello for raping her.

                                                                         89.     Principal Beichler summoned Doe to a meeting with the principal and assistant principal

                                                                  on March 13, 2019. Principal Beichler asked Doe if she sent the email and when Doe acknowledged

                                                                  that she did, Principal Beichler banged on the table and called Doe a liar for repeating her rape

                                                                  allegations. Assistant Principal O’Connell accused Doe of changing her words many times. Principal

                                                                  Beichler and Assistant Principal O’Connell’s belligerence was such that Doe became frightened and

                                                                  begged for the school resource officer.

                                                                         90.     Principal Beichler summoned the school resource officer and informed Doe that she

                                                                  was suspended for ten (10) days for harassing Colaciello, disrupting campus, and violating the

                                                                  “acceptable use” policy.

                                                                         91.     Doe’s mother was called to Trailside where Principal Beichler presented her with a




                                                                                                                     18
                                                                  suspension letter. This letter alleged Doe “falsely” claimed she had been raped, accused Doe of

                                                                  threatening Colaciello, and concluded that Doe had created a hostile work environment for Trailside

                                                                  staff. [Exhibit 3]

                                                                          92.     The suspension letter did not provide alternative sources of education for Doe during

                                                                  the suspension, prevented Doe from using attending school events open to the public, prevented Doe

                                                                  for using outdoor school facilities when these facilities were open to the public, and from attending

                                                                  any open meetings occurring on Loudoun County Public School property, including school board
297 Herndon Parkway, Suite 203 | Herndon, Virginia 20170 - 4469




                                                                  meetings. The letter required Doe’s mother to meet with Trailside officials to discuss “improvements
     Telephone: (703) 437-7305 | Facsimile: (703) 592-6316




                                                                  of [Doe’s] behavior” before Doe would be allowed to return to school.

                                                                          93.     Doe and A.A. had intended to use Trailside’s outdoor facilities the following weekend
                 Moreton & Edrington, P.L.C.




                                                                  but had to cancel their plans.

                                                                          94.     A.A. immediately went to the central administration building and met with Virginia

                                                                  Patterson (“Patterson”), the superintendent’s designee for student appeals, and Neil Slevin (“Slevin”).

                                                                  Patterson refused to rescind the suspension but informed A.A. she would review the matter to see if

                                                                  she could reduce the duration.

                                                                          95.     On March 14, 2019, A.A. emailed Superintendent Williams, Michael Richards,

                                                                  Patterson, Slevin, Beichler, O’Connell, Woolever, and the Trailside counseling protesting the

                                                                  retaliation against Jane Doe. She requested a copy of Doe’s educational record surrounding the May

                                                                  2018 assault and the suspension.

                                                                          96.     On May 18, 2019, A.A. went to the central administration building again to obtain the

                                                                  requested records but the LCPS personnel refused to meet with her. Shortly after leaving the building,

                                                                  A.A. received an email from Patterson reducing Doe’s suspension to three days and allowing Doe to

                                                                  return to school on May 19, 2019. When A.A. asked for the matter to be removed from Doe’s record,




                                                                                                                    19
                                                                  Patterson informed A.A. that the suspension was final and was not appealable to the school board.

                                                                  [Exhibit 4]

                                                                         97.     On the morning of March 19, 2019, A.A. and Doe met with Principal Beichler, Assistant

                                                                  Principal Woolever, and Counselor Slowey-Brown. Principal Beichler informed Doe she was

                                                                  forbidden from discussing the incidents involving Colaciello with Trailside staff inside or outside of

                                                                  school. Failure to comply would result in further suspension or involuntary transfer to another school.

                                                                         98.     After Doe returned to class, A.A. again requested all educational records related to the
297 Herndon Parkway, Suite 203 | Herndon, Virginia 20170 - 4469




                                                                  May 2018 assault and the suspension. Principal Beichler informed A.A. that Doe’s suspension had
     Telephone: (703) 437-7305 | Facsimile: (703) 592-6316




                                                                  already been upheld and that she did not need to answer any more of A.A.’s questions.

                                                                         99.     As of the date of this filing, the only documents provided responsive to A.A.’s request
                 Moreton & Edrington, P.L.C.




                                                                  have been copies of documents related to the suspension created in February or March 2019. No

                                                                  documents related to the original assault complaints or the resulting LCPS investigation have been

                                                                  provided.

                                                                         100.    After Doe’s return to school, she approached her civics teacher and requested her poster.

                                                                  Later that day, Principal Beichler and Dean Mitchell pulled Doe out of French class, scolded her for

                                                                  requesting the poster, and informed her she would “never get it back.”

                                                                         101.    On March 27, 2019, A.A. emailed the entire Loudoun County School Board discussing

                                                                  Colaciello’s assault of Jane Doe, the school’s botched handling and investigation of the matter, the

                                                                  retaliatory measures employed to cover-up the mistakes, and requested the school expunge the

                                                                  retaliatory suspension. She copied Superintendent Williams, Chief of Staff Richards, and Principal

                                                                  Beichler in the email but none of the school board members or LCPS personnel have responded.

                                                                         102.    Colaciello was offered a chance to take a polygraph and undergo a medical examination

                                                                  to demonstrate he was not Jane Doe’s assailant on March 29, 2019. Colaciello declined. In April 2019,




                                                                                                                    20
                                                                  Colaciello was again offered the chance to take a medical exam and again refused.

                                                                                                   INJURIES SUFFERED BY JANE DOE

                                                                          103.   Prior to the events described herein, Jane Doe was a happy, health, and successful 12-

                                                                  year-old student. She maintained good grades, had healthy friendships, and rarely missed school.

                                                                          104.   Beginning in the summer of 2018, Jane Doe has been in counseling on a weekly basis.

                                                                  Her counsellor diagnosed Doe with post-traumatic stress disorder (“PTSD”) and states it will be several

                                                                  years before Doe can return to any semblance of a secure and confident persona. The rape and resulting
297 Herndon Parkway, Suite 203 | Herndon, Virginia 20170 - 4469




                                                                  retaliation will continue to affect Jane Doe’s mental health throughout her life.
     Telephone: (703) 437-7305 | Facsimile: (703) 592-6316




                                                                          105.   Doe not only fears for her safety but also the ridicule, disparagement, and retaliatory

                                                                  measures of the Defendants and others charged with her safety. The stress arising from this fear has
                 Moreton & Edrington, P.L.C.




                                                                  caused Doe to pull out her hair uncontrollably and prevents her from sleep to the point her pediatrician

                                                                  prescribed melatonin.

                                                                          106.   She has lost ten (10) pounds and has bouts of uncontrolled urination.

                                                                          107.   Doe constantly fears for her own safety in school and for the safety of her fellow

                                                                  students but equally fears speaking to any adult as she has no faith in her own self-worth or credibility

                                                                  to adults.

                                                                                              COUNT I
                                                                    VIOLATION OF BODILY INTEGRITY GUARANTEED BY THE FOURTH
                                                                                  AND FOURTEENTH AMENDMENTS
                                                                    PLAINTIFF JANE DOE AGAINST DEFENDANT FELIX COLACIELLO IN
                                                                                     HIS INDIVIDUAL CAPACITY

                                                                          108.   The allegations contained in paragraphs 1-107 are incorporated herein.

                                                                          109.   Defendant Colaciello repeatedly victimized Jane Doe by sexually assaulting her on

                                                                  numerous occasions resulting in Colaciello’s forcible rape of Doe on or about May 22, 2018. ¶27-41.




                                                                                                                     21
                                                                         110.    On other occasions, Colaciello assaulted Doe on her buttocks and/or her arm and, on

                                                                  one occasion, struck Doe with a belt. ¶44.

                                                                         111.    Each of these incidents occurred while Colaciello was serving as Doe’s duly assigned

                                                                  Loudoun County Public Schools teacher. As such, he was acting under the color of state law when the

                                                                  assaults occurred.

                                                                         112.    Such assaults are a violation of Doe’s substantive due process rights guaranteed by the

                                                                  Fourth and Fourteenth Amendments to the United States Constitution.
297 Herndon Parkway, Suite 203 | Herndon, Virginia 20170 - 4469
     Telephone: (703) 437-7305 | Facsimile: (703) 592-6316




                                                                         113.    For Count I, Doe seeks compensatory and punitive damages in the amount of

                                                                  $5,000,000 against Felix Colaciello in his individual capacity.
                 Moreton & Edrington, P.L.C.




                                                                                              COUNT II
                                                                        COMMON LAW INTENTIONAL TORT FOR SEXUAL BATTERY
                                                                     PLAINTIFF JANE DOE AGAINST DEFENDANT FELIX COLACIELLO IN
                                                                                      HIS INDIVIDUAL CAPACITY
                                                                         114.    The allegations contained in paragraphs 1-107 are incorporated herein.

                                                                         115.    Defendant Colaciello repeatedly victimized Jane Doe by sexually assaulting on

                                                                  numerous occasions resulting in Colaciello’s forcible rape of Doe on or about May 22, 2018. ¶27-41.

                                                                         116.    On other occasions, Colaciello assaulted Doe on her buttocks and/or her arm. ¶44.

                                                                         117.    Such assaults constitute a common law intentional tort for sexual battery (forcible rape)

                                                                  against Felix Colaciello.

                                                                         118.    For Count II, Doe seeks compensatory and punitive damages in the amount of

                                                                  $5,000,000 against Felix Colaciello in his individual capacity.

                                                                                            COUNT III
                                                                    VIOLATION OF FREE SPEECH RIGHTS GUARANTEED BY THE FIRST
                                                                          AND FOURTEENTH AMENDMENTS VIA RETALIATION

                                                                                                                    22
                                                                      PLAINTIFF JANE DOE AGAINST DEFENDANT LCSB IN ITS OFFICIAL
                                                                         CAPACITY AND DEFENDANTS BEICHLER, O’CONNELL AND
                                                                              PATTERSON IN THEIR INDIVIDUAL CAPACITIES
                                                                         119.    The allegations contained in paragraphs 1-107 are incorporated herein.

                                                                         120.    On September 24, 2018, Assistant Principal O’Connell pulled Jane Doe out of class to

                                                                  berate her for confiding in Trailside teachers about Colaciello’s sexual assaults. ¶78-79.

                                                                         121.    On or about December 4, 2018, the Trailside eighth-grade dean sentenced Jane Doe to

                                                                  in-school restriction (ISR) allegedly for skipping class. Per LCPS policy, the student is “isolated from
297 Herndon Parkway, Suite 203 | Herndon, Virginia 20170 - 4469
     Telephone: (703) 437-7305 | Facsimile: (703) 592-6316




                                                                  normal school activities and will be denied school privileges” during ISR. Two days later, Principal

                                                                  Beichler was forced to rescind the suspension when a Trailside teacher refuted the alleged evidence
                 Moreton & Edrington, P.L.C.




                                                                  collected by the eighth-grade dean. ¶81-82. The ISR punishment occurred approximately ten (10)

                                                                  days after Jane Doe emailed Colaciello confronting him about the assault and after a series of

                                                                  admonishments by Trailside officials restricting Jane Doe’s right to speak out about her assault.

                                                                         122.    On March 12, 2019, Jane Doe sent an email using private property while off school

                                                                  grounds and after hours informing Trailside staff about the dangers of having Colaciello present among

                                                                  teenage students following his rape of Doe in May 2018. ¶86-97. Such an email represents protected

                                                                  speech under the First and Fourteenth Amendments to the United States Constitution.

                                                                         123.    Principal Beichler held a meeting with Trailside staff that afternoon informing them that

                                                                  Doe’s email contained false allegations detailing Colaciello’s rape of Jane Doe.

                                                                         124.    The following day and directly as a result of Doe’s email, Principal Beichler suspended

                                                                  Doe for ten days for allegedly “harassing” Colaciello and “disrupting” staff. ¶89-90.

                                                                         125.    The suspension was upheld by the LCPS designee for student suspensions, Patterson,

                                                                  as the final decision-making authority for LCPS. Patterson also refused to expunge the upheld


                                                                                                                     23
                                                                  suspension from Doe’s student record. ¶94-96.

                                                                         126.    The ISR restriction placed upon Jane Doe and the suspension of Jane Doe by Beichler

                                                                  constitute retaliation for protected speech by Jane Doe.

                                                                         127.    It is settled law that such retaliation, even when the actions taken by an official may be

                                                                  within their normal authority, is unconstitutional and a violation of Doe’s protected rights under the

                                                                  First and Fourteenth Amendments of the Unites States Constitution.

                                                                         128.    On September 24, 2018, Assistant Principal O’Connell ordered Doe to cease all
297 Herndon Parkway, Suite 203 | Herndon, Virginia 20170 - 4469




                                                                  communication with Trailside teachers regarding Doe’s rape at the hands of Colaciello. On March 19,
     Telephone: (703) 437-7305 | Facsimile: (703) 592-6316




                                                                  2019, upon Jane Doe’s return to Trailside following her shortened suspension, Principal Beichler
                 Moreton & Edrington, P.L.C.




                                                                  threatened to further suspend Jane Doe if she exercised her right to speak to Trailside teachers about

                                                                  the sexual assaults by Colaciello either on school grounds or off.

                                                                         129.    The restrictions placed upon Jane Doe by Principal Beichler and Assistant Principal

                                                                  O’Connell precluding Doe from engaging in protected speech, including raising awareness about

                                                                  matters of public concern, are unconstitutional limitations on Jane Doe’s free speech rights.

                                                                         130.    Jane Doe has been subjected to emotional distress and psychological injuries as a result

                                                                  of the retaliation described herein requiring long term therapy and implicating her life and future

                                                                  livelihood.

                                                                         131.    For Count III, Doe seeks compensatory and punitive damages in the amount of

                                                                  $2,000,000 against LCSB in an official capacity (compensatory only) as well as Patterson, Beichler,

                                                                  and O’Connell in their individual capacities. Doe also seeks equitable relief in the form of an

                                                                  expungement of the suspension from Jane Doe’s educational record.




                                                                                                                     24
                                                                                             COUNT IV
                                                                   VIOLATION OF TITLE IX OF THE EDUCATION AMENDMENTS OF 1972
                                                                                    VIA SEXUAL DISCRIMINATION
                                                                    PLAINTIFFS JANE DOE AGAINST DEFENDANT LCSB IN ITS OFFICIAL
                                                                                             CAPACITY
                                                                         132.    The allegations contained in paragraphs 1-107 and 120-130 are incorporated herein.

                                                                         133.    Speaking out to school officials, county officials and the public at large regarding a

                                                                  sexual assault by a government teacher is a protected action under Title IX.
297 Herndon Parkway, Suite 203 | Herndon, Virginia 20170 - 4469




                                                                         134.    Retaliation for such speech constitutes discrimination based on sex under Title IX.
     Telephone: (703) 437-7305 | Facsimile: (703) 592-6316




                                                                         135.    Such discrimination is a violation of Title IX of the Education Amendments of 1972.

                                                                         136.    For Count V, Jane Doe seeks compensatory damages in the amount of $2,000,000
                 Moreton & Edrington, P.L.C.




                                                                  against LCSB in an official capacity. Doe also seeks equitable relief in the form of an expungement

                                                                  of the suspension from Jane Doe’s educational record.

                                                                                             COUNT V
                                                                     VIOLATION OF FIRST AND FOURTEENTH AMENDMENTS’ SPEECH
                                                                                       AND ASSEMBLY RIGHTS
                                                                     PLAINTIFF JANE DOE AGAINST DEFENDANT LCSB IN ITS OFFICIAL
                                                                     CAPACITY AND DEFENDANTS BEICHLER AND PATTERSON IN THEIR
                                                                                      INDIVIDUAL CAPACITIES
                                                                         137.    The allegations contained in paragraphs 1-107 and 120-130 are incorporated herein.

                                                                         138.    Defendants Beichler and Patterson ordered Jane Doe to cease speaking out about her

                                                                  sexual assault at the hands of Trailside teacher Felix Colaciello else Doe would be subjected to

                                                                  suspension from LCPS or involuntary transfer to an alternative program or another middle school. ¶78-

                                                                  79, 89-97.

                                                                         139.    To this day, Jane Doe faces a suspension from LCPS schools if she speaks out about the



                                                                                                                    25
                                                                  safety threat posed by Colaciello or the events surrounding Colaciello’s rape of Doe.

                                                                            140.   The ten-day suspension of Jane Doe in March 2019, subsequently shortened to three

                                                                  days, restricted Doe from setting foot on Trailside Middle School grounds after school hours when

                                                                  members of the public were granted full access to use its outdoor facilities. Further, the suspension

                                                                  restricted Doe from attending student events during school hours that were open to the general public.

                                                                            141.   Such restrictions are unconstitutional within limited and designated public forums

                                                                  represented by Trailside Middle School grounds after school hours and during student events occurring
297 Herndon Parkway, Suite 203 | Herndon, Virginia 20170 - 4469




                                                                  within school hours. ¶92-93.
     Telephone: (703) 437-7305 | Facsimile: (703) 592-6316




                                                                            142.   Given the suspension policy upheld by Patterson, Doe is chilled from speaking out on
                 Moreton & Edrington, P.L.C.




                                                                  the safety posed by Colaciello at LCPS schools and about the events related to her sexual assault. She

                                                                  is chilled both while on school grounds and off school grounds and with respect to the audience of her

                                                                  speech.

                                                                            143.   It is settled law that school grounds after school hours qualify at least as limited public

                                                                  forums.

                                                                            144.   Such suspensions and orders to refrain from protected speech are an infringement upon

                                                                  Jane Doe’s rights guaranteed by the First and Fourteenth Amendments to the United States

                                                                  Constitution.

                                                                            145.   For Count VI, Doe seeks compensatory damages in the amount of $50,000 against

                                                                  LCSB in an official capacity and against Beichler and Patterson in their individual capacities.

                                                                            146.   For Count VI, Doe seeks equitable relief requiring LCPS to rescind and purge the ten-

                                                                  day suspension from Doe’s student record and to enjoin LCPS from suspending Doe for speaking out

                                                                  to other teachers about incidents of assault by an LCPS employee.


                                                                                                                       26
                                                                                              COUNT VI
                                                                     VIOLATION OF VIRGINIA FREEDOM OF INFORMATION ACT AND
                                                                    DATA COLLECTION AND DISSEMINATION PRACTICES ACT UNDER
                                                                                    SUPPLEMENTAL JURISDICTION
                                                                    PLAINTIFF A.A. AGAINST DEFENDANTS BEICHLER, PATTERSON AND
                                                                              LINDA BELL IN THEIR OFFICIAL CAPACITIES

                                                                         147.    The allegations contained in paragraphs 1-107 and 120-130 are incorporated herein.

                                                                         148.    On multiple occasions, A.A. requested copies of Jane Doe’s educational record related
297 Herndon Parkway, Suite 203 | Herndon, Virginia 20170 - 4469




                                                                  to her suspensions and related to both the assault and investigation of Colaciello in the spring and
     Telephone: (703) 437-7305 | Facsimile: (703) 592-6316




                                                                  summer of 2018. ¶95-99.

                                                                         149.    LCPS officials only provided A.A. with 41 pages from February and March of 2019.
                 Moreton & Edrington, P.L.C.




                                                                  No information related to the investigation of Colaciello were provided to date.

                                                                         150.    Virginia’s Freedom of Information Act (FOIA), § 2.2-3700, requires government bodies

                                                                  to respond within five (5) business days to any request for public records for which the body serves as

                                                                  custodian. If the government body withholds a record based on a valid exemption, the body must cite

                                                                  the nature of the records and the basis for the exemption. No such exemptions were cited as the basis

                                                                  for LCPS withholding any records.

                                                                         151.    Virginia’s Data Collection and Dissemination Practices Act (DCDPA), § 2.2-3800,

                                                                  requires government bodies to respond within five (5) business days to any request for records

                                                                  pertaining to a specific individual for which the body serves as custodian similar to Virginia’s FOIA

                                                                  statute. If the government body withholds a record based on a valid exemption, the body must cite the

                                                                  nature of the records and the basis for the exemption. No such exemptions were cited as the basis for

                                                                  LCPS withholding any records under DCDPA.

                                                                         152.    Neither Virginia’s FOIA nor DCDPA require the requester to invoke the act when


                                                                                                                    27
                                                                  requesting records.

                                                                         153.    On April 18, 2019, A.A. requested via her counsel the investigative records of Loudoun

                                                                  Child Protective Services concerning Jane Doe from Linda Bell. No records related to that request

                                                                  have been provided to date nor have any exemptions under FOIA or DCDPA been provided.

                                                                         154.    Failure to provide records or exemptions in response to a valid FOIA or DCDPA request

                                                                  within the allowed time period constitutes a violation of the Virginia statutes.

                                                                         155.    For Count VI, A.A. seeks a writ of mandamus requiring LCPS to provide the full
297 Herndon Parkway, Suite 203 | Herndon, Virginia 20170 - 4469




                                                                  educational record of Jane Doe related to her suspension in March 2019 as well as the sexual assault
     Telephone: (703) 437-7305 | Facsimile: (703) 592-6316




                                                                  by and investigation of Colaciello in the spring and summer of 2018. A.A also seeks a writ of

                                                                  mandamus requiring Loudoun CPS to provide the full investigative record of Jane Doe related to her
                 Moreton & Edrington, P.L.C.




                                                                  complaints in May and June of 2018 as well as any follow-on investigations initiated between

                                                                  December 2018 and March 2019.

                                                                                                                RELIEF

                                                                         WHEREFORE, the Plaintiffs respectfully requests the Court grant the following:

                                                                         A.      Award Plaintiff $10,000,000 in compensatory and punitive damages against

                                                                  Defendant Colaciello on Counts I-II;

                                                                         B.      Award Plaintiff $4,000,000 in compensatory and punitive damages against

                                                                  Defendants LCSB (compensatory damages only), Beichler, Patterson, and O’Connell on Counts III-

                                                                  IV;

                                                                         C.      Award Plaintiff $50,000 in compensatory and punitive damages against Defendants

                                                                  LCSB (compensatory damages in an official capacity only), Beichler, and Patterson on Count V;

                                                                         D.      Award equitable relief in the form of an expungement of the suspension from Jane

                                                                  Doe’s educational record;



                                                                                                                     28
                                                                         E.        Award declaratory and injunctive relief to Doe enjoining Defendants from

                                                                  suspending Doe for speaking out on matters of safety or public concern to LCPS employees when

                                                                  there is no safety threat to the school or its staff as a violation of Doe’s First and Fourteenth

                                                                  Amendment rights;

                                                                         F.        Award declaratory and injunctive relief to Doe enjoining Defendants from barring

                                                                  Doe from school events open to the general public and from school facilities after school hours as a

                                                                  violation of their First and Fourteenth Amendment rights;
297 Herndon Parkway, Suite 203 | Herndon, Virginia 20170 - 4469




                                                                         G.        Award Plaintiff a writ of mandamus requiring Defendants to provide Doe with a full
     Telephone: (703) 437-7305 | Facsimile: (703) 592-6316




                                                                  copy of the record surrounding the assault complaint, the resulting investigations and the student

                                                                  suspension in Count VI;
                 Moreton & Edrington, P.L.C.




                                                                         H.        Award Plaintiff her costs, including any reasonable attorneys’ fees, pursuant to 42

                                                                  U.S.C. § 1988.

                                                                         I.        Grant any further relief as shall be appropriate



                                                                                                                            Respectfully Submitted,

                                                                                                                            A.A. and Jane Doe
                                                                                                                            By Counsel




                                                                                                                      29
                                                                  Moreton & Edrington, P.L.C.
                                                                  297 Herndon Parkway, Suite 302
                                                                  Herndon, Virginia 20170
                                                                  Phone: (703) 437-7305
                                                                  Fax: (703) 592-6316


                                                                  /s/ Fenlene H. Edrington
                                                                  Fenlene H. Edrington, VSB #82067
                                                                  Email: fhe@melawva.com
                                                                  Counsel for the Plaintiffs
297 Herndon Parkway, Suite 203 | Herndon, Virginia 20170 - 4469
     Telephone: (703) 437-7305 | Facsimile: (703) 592-6316
                 Moreton & Edrington, P.L.C.




                                                                                                     30
